 Case 2:20-mj-03036-DUTY Document 8 Filed 07/14/20 Page 1 of 2 Page ID #:22




                            UNITED STATES DISTRICT COURT
                                                                           r ~~ca.r
                       CENTRAL DISTRICT OF CALIFO             IL~LERiC. U.S. DISTRICT CO~.   :r

                                                                                'I i         .,

                                                                                 OF



UNITED STATES OF AMERICA,
               Plaintiff,                   ORDER OF DETENTION AFTER
                                            HEARING (Fed.R.Crim.P. 32.1(a)(6)
          v.                                Allegations of Violations ofProbation
                                            Supervised Release
JENNIFER PESKETT,




      On arrest warrant issued by a United States District Court involving alleged
violations of conditions of probation or Supervised Release,
      The court finds no condition or combination ofconditions that will reasonably
assure:
     (A)              (X) the appearance of defendant as required; and/or
     (B)              (X)the safety of any person or the community.
                The court concludes:
A.             (X) Defendant poses a risk to the safety of other persons or the
                community because defendant has not demonstrated by clear and
                convincing evidence that:


                    Instant allegations; criminal history; mental health concerns;
defendant submitted
 Case 2:20-mj-03036-DUTY Document 8 Filed 07/14/20 Page 2 of 2 Page ID #:23




//
(B)         (X) Defendant is a flight risk because defendant has not shown by
            clear and convincing evidence that:
                   Unverified background; unknown bail resources; absconder
status; alleged probation violations; prior failures to spear; defendant submitted




      IT IS ORDERED that defendant be detained.
                                                         V


DATED: JULY 14, 2020
                                J      E. MCDERMOTT
                                          STATES MAGISTRATE JUDGE
